Citation Nr: 1604696	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  07-17 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 20 percent prior to January 8, 2014, and in excess of 40 percent as of January 8, 2014, for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to October 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran was to be provided a March 2012 videoconference hearing.  However, she did not report on the scheduled hearing date.  As the Veteran has not requested to reschedule the proceeding, the hearing request must be deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).

In an April 2015 decision, the Board denied entitlement to an initial rating in excess of 20 percent prior to January 8, 2014, and granted a rating of 40 percent, but not higher, as of January 8, 2014, for a lumbar spine disability.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In a November 2015 Order, the Court granted a Joint Motion for Partial Remand and remanded the part of the Board's decision that denied increased ratings for the lumbar spine disability for action consistent the Joint Motion.  


REMAND

In the November 2015 Joint Motion, the parties noted the Board did not provide an adequate statement of reasons or basis for finding that the Veteran was not entitled to higher ratings for a lumbar spine disability.  Specifically, the parties agreed that the Board did not address the Veteran's flare-ups adequately and that the none of the VA examination reports of record addressed the degree of additional loss of motion during the flare-ups of the lower back, since loss of motion during flare-ups could satisfy the loss of the motion necessary for a particular rating.  DeLuca v. Brown, 8 Vet. App. 202 \(1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise who has not previously examined the Veteran.  The examiner must review the claims file and must note that review in the report. The report of examination should include a complete rationale for all opinions expressed.  The examiner should set forth all current complaints and findings pertaining to the Veteran's lumbar spine disability.  Conduct all necessary tests, to include X-rays, and range-of-motion and repetitive motion studies.  All ranges of motion should be expressed in degrees. Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during reported flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion must be noted.  With regard to the Veteran's described flare-ups of pain, the examiner must offer an opinion as to whether, during any period of the appeal, pain could significantly limit functional ability during flare-ups or when the body part is used repeatedly over a period of time.  That determination should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups of the lumbar spine.  Additionally, state what impact the Veteran's lumbar spine disability has on her occupational functioning and daily living.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

